                                                                           $0 #: 26
         Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 1 of 16 PageID
' iiA l iadt c-imar, .MhlT O 5Tftr£S OlSTRId DU{\J
                     c ,-. - £ft5i£ftlV Olilfili-T bp i&ftflS
                       'O.

  ( /                        r'.ivtL Wc.rio          /D. )gc.Y g
    <y     mi o m
                                                               Jah 4/ , 3>o( <5]
             &l(0t            OiKiU          )       "vb      5u_8(5 i5-j ._




     IYlA.O)\.iifj)& , )\ltt(;i\e. h it          l

     Tfl T g- l-iftwo ola /e 0 56,\£           ou/i

                                                           0- Se     c_ ho\it-si/le
    ine) f       i p/>erJ P.c fte. o t oulA [ Kc o b g • o h c.-Dua|
     aH n NDM , fri            e. e.v    -    h      n io e, gfo iayDe -fs         /)t-

     no-t -P At d/icl            o (jOU          XV      v g- ta     4     - a        \cl
         \ ya -fo y a> Ej/\c\qe>&A <3 H Vi . a e. ( £>p)/ o fle At
     / .g lai f Fz>. Obje -tlo To .Stg f'es fepposeot Fi ol df \:c\ ( Cg?n< lufi\r> 5
     Op / jls. Iv , Kdt \ Re- 'Po/\              n 1 c( o >np i a -[J of Soo          ,
     ( (Lau. o i )t (o3\ %(p) ~~ Cp U() HLiXtlk I ua /'o ur
                                             gsp c-j-fc l\/
                                                                      T DciJ, 4j& 6 S 0|


                                          f)Du ) dgc nit
                                          1 D FOi <Li5X
                                                         7e x5 15 5




         ' D o o..
      Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 2 of 16 PageID #: 27



                                 CAUSE No. 631861-


                              Date: September       / 2018



                              Court of/Criminal. Appeals
                             ATTN: Deana Williamson, Clerk
                                Supreme Court Building
                                      PO Bo 12308
                                   ustin. Texas 78711


                         PPLICANT'S OBJECTION O STA E PROPOSED
                    FINDINGS OF FACTS, CO CLUSIONS OF L W, D ORDER

     Enclosed is the original and one copy of Applicant's objections to States Pro

     posed Findings of Facts, Conclusions of Law, and Order. Please file this, and

     transmit same to the Court of Criminal Appeals as provided by Tex,CodeCrim.Proc.

      nn. rt. 11.07. Applicant brings this objections and allegations of relief be

     denied by the State. For that reason pplicant wishes to bring to the Court of

     Criminal Appeals attention, his original petition for Habeas relief and Exhibits
     and Memorandu of Law in support of applicant's     it of Habeas'.Corpus;, as well: :

     as, the laws applies his supervised release status.

                                                        Respectfully,




                                                        D RRYL - VICTORI N
                                                           DCJ# 627801
                                                         PPLIC N , PRO SE
                                                        POWLEDGE UNIT
                                                        1400 FM 3452
                                                        PALES INE, TEX S 75803




c Oct-f
 Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 3 of 16 PageID #: 28



EX PARTE                       CAUSE No. 631861-A           IN THE 262ND DISTRICT

D RRYL W. VICTORIAN                     §                   COURT OF

 pplicant                               §                   H RRIS COUN Y, TEXAS


                      PPLICANT'S OBJECTIONS TO ST TE'S PROPOSED
                 FINDINGS OF FACTS, CONCLUSIONS OF LAW, AND ORDER

COMES NOW, DARRYL . VICTORI N, PPLIC T PRO SE, in the above-styled and num¬

bered cause of action and files this original, Objection to State's Proposed

Findings of Facts, Conclusions of Law, and Order, pursuant to Article 11.07,

Section #(c) of the Texas Code of C iminal Procedure an would show the Court

the following:

RELA OR:
Darryl Victorian, DCJ# 627801, is an inmate in the exas Department of Criminal

Justice, and is appearing Pro se, who can be located at the Powle ge Unit at

1400 FM 3452, Palestine, exas 75803.
Relator has exhausted his emedies and has no other adequate remedy at la , ¦

The Cou t has conside ed Relator's rit of habeas corpus, and State's ans er

relief be denied. ' ,


Relator
However, Relator wish to sho the Court that there are legality, and unresolve

facts to his confine ent, by the unlawfully e tending of his sentence.
To assist the Court in resolving the factual issues    ressing the circumstances

sur ounding Relato 's supervised release and revocation an approp iate time

credits, and discha ged date of Relato 's sentence in the primary case (Cause

 o. 0631861),and hether Relator was affor ed ll process due in the parole

 evocation process.

There is no-other avenue to raise my claims unde the Post-Conviction Review

Act.

Howeve , where the claim is apparent on the ecord an immediate resoluation of

the claim would serve "the Interest of Justice"; Trial Court must "err of the

side of caution" to rotect a person's Constitutional Rights.
Upon consideration of all of the'evidence an the factor's set forth in Re¬

lator s rit of Habeas Co pus, challenging lack of Constituitionally of parole

violation, an the law in effect at the time of Relator's offense. (Governs

his case) .
 Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 4 of 16 PageID #: 29



Also the Plea Bargaining Law, although plea agreements are generally analyzed

unde cont act law analysis of ag eement is conducted ith greater scruting

than commerial contract because agreement implicate fair and effective admini¬

stration of justice; because a defendant should not ha e to object to a cor ect

law on the chance that the law will change.
The 2002 version of TDCJ Pa ole Di ision Policy:
PD/POP-4,1.6, NCIC/TCIC Caution Dete mination, not to publish a p e- evoca¬

tion warrant in the National Crime Information Center. Is a Ex Post Facto Vio¬

lation by et oactive application of egulation that eliminated right to in¬

 ividual hearing when parolee con icte of felony while on parole, (Kellogg v.
Shoemaker, 46 F3d 503, 509-10) DIS!.C. 2010)'. Which is a unquestionably dis¬

advantaged to applicant's by the change which c eate a significant risk of

inc ease p olonged his imprisonment, resulte in an unlawful extension of

sentence, loss of time cre i.tr. and denial of process ue Relator.

Ip-Nay 06, 1992, Relator plead guilty to burglary of a moto vehicle. Pursuant

to the plea agreement bet een Relator and the State.... he w s sentenced to
t enty fi e (25) yea s in TDCJ. No term of post laws chances following his in¬

carceration was include in the sentence announced in Court by the judge the

written judgment or the written o der of commitment[.] (Earley v, Mu ray, 451

F.3d 71 (CA2, 2006); Justice Car ozo, speaking for a unanimous court, announced

a basic p inciple of c iminal sentencing. The only sentence know to the law is

the sentence of judgment entered upon the records of the court. Until corrected

in a direct p oceeding it sa s hat it was meant to say and this by an irrebut¬

table p esu ption. "Id. at 464, 56 S.Ct. 760, Seventy years ago the Sup eme
Court established that the sentence impose by the sentencing judge is con¬
t olling it is this sentence that constitutes the Courts judgment and autho¬

rizes the custody of a defendant. (Hill v. United, ex rel. Wampler, 298 U.S.

460, 56 S.Ct. 760, 80 L.Ed 1283. (p. 75.)) Wampler ent onto articulate a e¬

fendants sentence, an that sentence may not be inc eased by an administrator

amendment. Wampler thus rovideds clearly established Supreme Court precedent

support Earley's claim. Miller v. Aderhold, (288 U.S. 206), People, ex el.

Traind v. Baker, 89 Y. 460, 46, (Boyd v. Arche , 42 F.2d 43,) (Biddle v.

Shirley, 16 F2d 566, 567).

Ex Post Facto, State Prisons, Goo Time:

Lynce v. Mathis, 519 U.S. 437, 137 L.Ed2d 63, 117 S.Ct. 819 (1997).
  Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 5 of 16 PageID #: 30



The Constitution prevents both Congress and the State from passing ex post
facto laws U.S. Const: Art I, 9, cl»'3 (No Bill of Attainde o Ex Post Facto

Law shall be passed): U.S. Const. rt. I § 10, cl I ( No State shall pass any

... Ex Post Facto La     la that impe missibly applies retroacti ely, espe -
-eially in a way that negatively affects a erson's right's, as by criminalizing
on action or modify parole statues, regulations and practices. The New Parole

Laws, and TDCJ Parole Division Policy not publish a pe -revocation warrant in

the NCIC, does just that. In 2002, TDCJ Parole Division Policy not to publish
a pe - evocation wa rant in the NCIC database, had negati e affects on parolee.

Its a laws and policy that wasn't in effect when parole was sentence.

The changes in parole statues, regulations, or practices violate the Constitu¬

tional prohibition against ex-post facto laws, which for bids im osing punish¬

ment fo an act that as not punishable hen it as committe or imposing more

serve punishment than'theclaw prescribed t the time of the offense. Parole

statue, rule, etc, that change that standards for granting parole or dictate

longer periods of incarceration violate the Ex Post Facto Clause if pplied

retroactively to offenses committed before the change in law. Ex Post Facto

Laws is onl one aspect of the b oader Constitutional protection against arbi¬

trary changes in the law. In both civil and the criminal context, the Consti¬

tution places limits on the sovereigns ability to use its lawmaking power to

modify bargains it has made with its subjects.
                                                                        y
Parole Board Rules Change Violate Ex Post Facto (Brown . Palmateer, 319 F-3d

1089 (C 9. 2004), (Calif. De t, of Corr. v. Morales, 514 U.S, 499, 504 115

S-Ct. 1597, 131 L-E 2d 588 (1995)[.]
 he Supremem Court has established a t o-part test fo assessing Ex Post Facto

Claims a law violates the Ex Post Facto Clause if it is (1) Retroactive it ap¬

plies to events occur ing before its enactment. Which the new TDCJ Parole Divi¬

sion Policy Caution Determination, not to ublish a pre-revocation warrant in
the ational C ime Info mation Cente . Howe e if the Pa ole Division would

have use the policy in effect at the time of my offense my parole would have

been violated many years.ea lier. (Weaver v. G aham, 450 U.S. 2429, 101 S.Ct.

960, 67 L.Ed2d 17 (1981), and (2) detri ental-it p oduces a suffleant isk of
inc easeing the measure of punishment attached to the covere c imes. he new

 DCJ Parole Policy may be fairly characterize as mo e oneness. "(Dobbe t v.

Fla., 432 U.S. 282, 299, 97 S.Ct. 2290, 53 L-Ed2d 344 (1977): Like the retro¬
  Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 6 of 16 PageID #: 31



active application of provision, that govern initial sentencing implicates the

Ex Post Facto Clause because such credits are "one dete minant of petitions

prison te m and [the petitione 's] effective sentence is altered once this

-determinate is chanced." ib.d.

Ex Post Facto Clause reaches every form in which legislative po er of state is
exerted including regulation or order. (U.S.C.A. Const. Art. 1, &10, Cl.l.

Although only Supreme Court Law is binding on State. Circuit Court of Appeals

precedent emains relevant persuasive authority in determining whether state-
court decision is objectively unreasonable, war anting fe eral habeas relief.

28 U.S.C. . at 2254(d)(1). See Duhaimes v.. Ducharme, 200 F.3d 597, 600-01 (9th

Cir. 1999).

Ninth Circuit Cou t of Appeals Rules on Chances to (18 U.S.C. 3583)(e).

To interpreted the stature in a manner that conforms with article (18 U.S.C.

3583)(e) is permitted by a reasonable eading of the statute's plain language;
 o apply a ne er version to supe vised release violation would violate the U.S.
Constitution's Ex Post Facto Clause, which bars diffe ent punishment than as
in effect at the time of the offense. The law that was in effect at the time

of the offense governed the case, and makes the newer version unlawful.

The Ninth Circuit Court of ppeals held that the law whic - in effect governs

the case. he Court fu ther noted that (18 U.S.C. 3583)(e) was amended in

2003 to require the maximum prison time for a violation to apply to each vio¬

lation an remove the Court's ability to aggregate the pervious prison time
towa d the o er all maximum allowed. (United States v. Knight, 580 F.3d 933
.(9th Cir. 2009).

However, in (United States v. Shimabukuros, 2018 U.S. pp, Lexis 9998 (9th Cir.

2018). Shimabukuro's offense occurred before the 2003 amendment and the version

of the 18 U.S.C.-3583)(e) that was in effect at the time of his offense governed

his case. hus, even though his super ise release violation happen many ears

late ., the Court h d to use the version in effect at the time of his o iginal

offense. To apply a ne er version of (3583)(e) to Shimabu uro's supervised re¬

lease violation would violate the U.S. Constitutions E Post Facto Clause, hich

bars different punishment than what was in effect at the time of the offense.

(Peugh . United States, 569 U.S. 530 (2013). ccor ingly the Court of Appeals
vacated Shimabu uro's supervised release -and order his immediate release.
  Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 7 of 16 PageID #: 32



Relator,' was under the 72nd legislation law, as well s, those TDCJ Parole Poli¬

cies at the time of his o iginal offense. To apply the newer ve sion is unlawful

if apply retroacti ely especially in a way that negatively affects a person's

of modify parole statues, regulations and practices. The efore, .the version at
the time of his offense governed his case.

                                    PR YER
Whe efore, P emises Considered, Relator's parys that the Court ill consider

Relator's objections7, to State Proposed Findings of Facts, Conclusion of Law
an Or er. hat upon eviewing the ecords, - the Court will in ll fairness con¬

duct an evidentiary hea ing and the relief sought be g anted.

                                                  Respectfully Submitted,




                                                  Da yl . Victo ian
                                                  Pro se, Litigant
                                                  Powledge Unit
                                                  1400 FM 3452
                                                  Palestine, exas 75803




                             CER IFIC TE OF SERVICE

I, Darryl . Victorian, Pro se, Applicant o hereby affirm that a true an

co rect copy of the foregoing application for habeas elief and objections, to

State Proposed Findings of Facts, Conclusion of Law and.O der, has been sent

to the Court of Criminal Appeals. A N: Deana Williamson, Cle k: Sup eme Court

BuildingPO Box 12308, ustin, Texas 78711..


                                                  Since ely,




                                                  Darryl . Victo ian
     Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 8 of 16 PageID #: 33
do AT             -9- ¦. Sup e e,\ Court
RTTI ; Deama. illi ms                 |e«K        P.D.' ox 12.30?
 « /tms , no. (s>5\' QusT                                        Te,           ir
                                              i

                                  S i Bn aoi
   fipplitart j    en e      o pla(n-l J Fda Objec-tio s To 5 a+e5
   Biopos l find r g 01 Pa                onclusio s 0# Lav C OAd A

   E closed \s 4b oyt v al e hd one copy o A en ed
   dompla rv Fo O jec Ko s Id S o te fin fose Fin i Ol Fa t
   ConchASio OP Lalu CindOAdtA, Please Pi(ct'b\s a» d -In sniH j
   Same to Cou/i4 Of Cni l l pp ls as p o jdect by} i
   Of P/jol, £ v\m t Applic n +K s ft e ded Co   wi
   tow an his Ob ectio s o the ail e tion s fom ? l i l be [
   ol i&ci b Fo th t y)e.aso pplica t s hes T f
    bA Tig to the Count Of nimlnat Oppeals At+ nf ion. Th t j
   So     l- .5a\ c a s needed o becdd t a                               ade some j
   dKa es \n ease vs/ b *fh Unit d states Cotd fItuHo |
   Cx A up«nemc CooAd st c a ci casc . Which ap lies |
    o AppUea t SupcAViscd elease s atus,
                                                   P e p ectf
                                        )e Aj       T 0C         6     . 1 l
                                              Ap lica t, Pao Se
                                              Po je e U it
                                               Itoo Fm 3HSX
                                              Pales i e Tx -i5 03




   e c//~TT9
   C0 £h Cfit e ,
   dr Gaoe O; oSt et o                   1A
exCase 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19
    pAA-                    i f m m                      Page 9 of 16 PageID #: 34
                                                                c,o Ai
Da      v/ W v/i   O
 ' S pf  o) HAAA oamf J £Xflj

      / I \'ca r\fj ft ya nd cd Copipiamt Fa bje H AA To ar s 9Ac>p)08 d
    . f:wd\ §.. M l&dLCoridi                             i -l      ft      Azi

     r> Tht Ho                 /iA lA, Jacl A                        oaAt:
     PuA5i\CKtif id 0M> U.oo o[- th T /ai OocIa of ( \ n i                    o cd a:


     j-j lnc              I g. A\j)p|idAv rfe iA
     f4a ?AS f iVO , ft l al 0/1 sj\[ isf O h/i i < A o + W e.. O a a f s > on
     "[ £ i' t Oirn nolecl P& olt DNvsio Ait-p of o abli sk d A( A Vac.a ljlo ]
     u aa cv'ij j r\ -l g. & 4io i CAi £nl               -fio/i Ndl      dn off deAS
     /Ahf e ofie nst oi tonM -lhn Jlici no \Y}d £ Cx eadl Wiz fion
     FmOi c] or     )/ W toA)/ of -3CAp ;, ick ?)c\oioA5 p.j)\m(\ i casc
     (CAnsaM (pI] Hl), Thtpo)ic c a eA CALise A c                       g i
     3cyxjCY) L£ \ i5IaY/iestf. Rdd o L C3 (XAAesAed < l 1j OO Pll" ap


     b    iUAofict P li   De.p-f   3io> f - CoIo acIo f o/vno ( AcxAySj c o{
     ±k<?_ Jagii lc.      k AAo j OiCXA cUft ~ho PoU .., f- c eAeA by

     7 .X6S •Ca. LiAe. to.                         oa c. cia             O uA

     an UA      l f)(l-&A6\0 o-f5      s t AG y ]dS5 of i           a cdi-l chrid
      ol mol oi p D dS d t C i bvS Su e/ivl5& &!eA - by i e              ct-U yt sio ,


     Re f      | lA Yf IA i At he cUaS 4 CQ/ i'c e ,ano                  iht eio
     VtA on. ?- 4- . pAAo 0 is to          fblicV. A c ihe ej ? f A shoul ! nof
     Ai pli/, Tf g- dl < \5\o Id US        H c A AAe       6\qa Wa_S Lw              ll
 ( TI J fa/ le.           g lcl U 'e-
         j g> Vif i Kj        ii i-t c Sf 1e-S ga/ Kf U tlO A. b
                                       \    \xl   ±jsA        h    - J cUA
  -\°>                         X              1
  Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 10 of 16 PageID #: 35




        \C\bO cJ                      i3e<S in lte,i5

pUh lor e             4 c \ u y            eo( o          e. C i\ £. v t/) om/ - j
( cSofo y iLx'jo/x dA,) in&cl y Ke 6( buyj Setv e . cv Mc gf\)\
iri                            ,             -             -
I     e dl         e- '-P nti s ih                   l     ¥eAy        f]    D      'jn
)Y\J C\ LiA . d    )Un\5h> , >e) l   >'j C-\\- tA\Y 0) hh?- S Vja   - 'Ve, OAmL cx,

Ufitot - o    vlr plo- f.



T if )S p/ -cks&ly w h          We c\Yne,Ac l TD j ftx/uhe, Dhvfi vori o\lcy
 rpn/,fop- /. . Nf c /fCAC ftauA' D -|- /r n -HQ gi Hr
               C 5 .. ,30 (L e jted                               )isK       gKg,/;

Af) fa hC,e          0/1 (\ \6~ a L (& -Ar)CA 5 L 5, af                  1   D    X       hj
    b £. < fxt Si          C nci not po o.fl.e. o - We i Vi ipr                  v teAg
ihl       Eji fos-j             C-W s - a5 < JL&i<$bzct-                          JAt
    v ) ?t al ( (!zi                 i 6"A f L ), S'gA 5. (h .
       L, £g}. >d, 5 .          h ; \V>z5z         c so Va\     ..o/ \l i, h;vQ     noi

                    0\IcAa$ ff        /i     lup         - eh Ase
Jh C/W A           u5-f at has cllst h cl fo /L fy                  s0       posf     ao
I mvs. A aW - A bJ 1 L . £gj. ) gy 5 a l M } tA                          1 Cd Ci v lS
              a gc / ir \v 6 ]             i hev'f . jVe/         tA     iy f ' h
  A-e.a -e./x                  b      fh          1&       ho-      e (L ii es
W h C_, &         >1 i f    f.gj M \ 1 1 I h Po ~ F cj)! Q dj (XL S .             1C-I t
7Tu - ic,-f. C ase o                 inf         a .cs      .a/i t6 v> ] -lj ( )ieJ

fo' Alm              a       ou      A '\         fiv U k     o    oA Ia              -l
  dC.UAa-t-        p ie p     e., p. a.\na\ T\e t/L6 K)e li;V £ £?f ~|              e i

faerkft M . _se.. Paa PJX ft.                       i o-    AncvVei do /i A i
             ~{? O /\ dhA /r- >/)VAu             CH . J    Aji \ C> fh\SS .W , iO%
                                                                  aa/) (Aevl e             d-
                                           /3\
     Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 11 of 16 PageID #: 36




C\ \/ l w            OSS-ZcL-           e. o yy iS lon <zt_c _            S_ lh/ch
4     , v    -   o    ±o -Ih e_. o-PI     nse \-K.s cj nbc .ug. ,3 a 1 ->         ,'3 __

ik e. 5t         < p cyn'\?\j i o W\S ek &dp . 15 ri £ >6 Pos f
f c-io Lcvv .               6 2 ,         LlLi3j £>££ <£ 1 5o(q <
( - o i          J 5 £ce 'dasV                -fo U £e£ 5 £v£e V
         afo f £d.                       . < £,(£0, (c                           ri         j
on £W he_ )c               f/) j,   o    K   )a d      p lic . H ne /i de         &/(5
off e d f . u/)/ pd          (\ \ c\'d) ( £       A/     q     b 0 q\ e,, cxy jt/yJ,ys
j/xiv j v ol i l\C\ [ nc £be- iauA cxr zk poWc 4b 4 'v ng                s e- -/j c£ a
    l e. £       p ft otf ns Qo / t~i b s do ,.T u5 e t v)
bi. S ppA\ pJ pjg. cJ- \1 \nlafion V\(ypf)e./)e                          / \!     lof
Ttki f       \r W. Di ibio i hcu/e. £ UcaC ir e. cn. Mon                   ( pol .>
i j -pi-             r.f A-f        Pu-ff          £b<          £ ?6io             (n
             n-o V - ¦l-       of        g o l   ffense, /o ap l          hej.ua,
Ve/ixsio fo Kd d" A5 SUp oVisai oe je iSo tof fio Wo                            Vicf fe.
f e. LL . o sfy to <S)C Po                        aa o (f\ O e; w£' a \ av
gt ifrene f              A i,<\£ r)f >£           xn in      -f .f y) _ P K£
M S . / C ) ? U 5 ,5 35, ,0 Ca                                        m) lAld)
      f, £&aaVv -to )£ of -£V>e ( ou/if \ n a/i           '£ t & e a W .a

 m A/io )\ :£ P 7 p, n4                 . u c £.n£s s),\S\{ Q-? (nc. S inc

                 of p yi gf £o £\                 ( Q /ieA. c i'xWKl ,
f       A eAj . (i,r d 9u D lO rS, \ )46» L . <£cA, dL. Z b
 P ucAvn 1 ) / a[p , \M ( ££, a£                 c\) \ \& S, (ft. isql j \, \ £ , £d ¦
ad. ll*),
 I     . UerS--Knn         lb n c o i p. n (Ua cl e- fes t .        s \ S a        a- l p

c>f gf< a e.e U p. - -C -V c, sv o iJ 1 £ - ed c.fJ 4 o .       l le. Poa yncdc    £g1 a|

ggqj r            £/;-£ 1 f 1 <5 £,, Jh . aA lis- if ), M -yo)'
     .gi (c.,( ifcfrg, -cJ.                         q VC J A on
    Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 12 of 16 PageID #: 37




     e. J&us         i ru es \V ?('\V(pJaA         Ve ¦f n/L i-Ocv i n o?_e\ bca ) -e.
((xi S CX         Cx n f - snditbLV-t, 1 \&l -Ki/e- ovc-Vio i Cs e iVe v,fe
V.        SO l/l,S>                -tj 1 1 6,        ( ,    1     , 6 gt 5. , 1

_(_m
L    &A         W/ioe/ie,          e-S'fe a/ie ho          \ y   i c   - t   j   feifeei/

iV        tUvasc               Iso      nvft uantb                     Y -fen             -4 4-



u\ - it. -c oyc/ mcnC c oUe- y V                             y)u|es | >5 i-
--eb      i   he.5 aoMe n ih ,. fe-'uic i ces a o -                          V Ci m
 ,             . J   i
                     . fe,
                        .  n n    Jr  JrI*  f AA
      jOy i\ e a e 6fe>/n o Wvs                     n y          ! | ( L x ' vII 5
    irS. n-fe ,       \ o 5, tf,   ' O. \Lt(p L. Cfel Ac 5         ,



Sex'Mo               G     p n i i h      AS        fi i ej as A on ia S _
aoU ia        \ c.Xt- dl bv') bbe, ) i <i/ j tj i y 6- €5 OlkaJ X Q)i\ -]'fe»e

 S fx x d as ) Wn5 CiV                    ~        o n. \ l eA xv\ unx Xj i bji
App cj&Xiot i o-P n exy/ j              .S bUs ,      e e/ t L \IX5j C\5 cled i itxlec
by ~j: )fe, bc e <x Lo /) an, \ ased on (\n ume s&>i )e-
      e \      iQ     ol   b . acL S r

 f ole i l CoL\J\ s y be. g/ir1 - g cxXo x o? Wxfurd?                            -e/)AoA
4o h bd iS ),A-cr nviw , Civ /L lb\, 6 x l/vArl V xbtAS j                            \c-p \b
aixfo or i(16.1 l             xl\Y) eJ a o st4i uHo a\ Xaao s cv-oe
,         a a              A       Xa\             AA &S) s >


[\otO XZA iv\ tHec- fe. M, b a £., 11 S-W, 2c{ ,1% A i                           f    AppX cj
Pr-A. ne#bl\. ft C u/ P C . Q t < c\cX x c.Dr).5-4t ~HQmi pad n&iQ _ _

T      Antf /i        b feA Atile,        e     lr 0._\y     l    fe/ibi: "tic? ;
    yi p o ~n gnu 1 A \n i XlcdA6 A±                   ( QXL/i AX MS:ix x X m
 41 A-        On -V tj 1 U'l'b CX i f'j dtcd        Dtl    ftAol 4 0 £ici,0 {-' (xY\
 I in 7r'VJ    A l    A)0ol s J/l fe o £,f \i      fWa~V it 'Xi[\\ Vo e \            11 ci onnl
                                              Cj
        Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 13 of 16 PageID #: 38




 £jQtOS'V'i f U fto ,
 7h_ Ci nfo im           l t')     eM o alol e. 7 e«oli 5 <>S -                 .
 o f\ebi7J 5 5 p \l                          ej 1 5 6\ C>t! - t avis nd Vi
¦ ,f-(r-ejc        a- - i "         vn eti- on\Ji             io//     < i :        ' i       O xl lor)

Oi _R-eJa-j . 3 5L)pp/ i5 gj ea p., | .5 \ri uxh                     B£> Aa tai       Jd /z       i Ci-   vo

          I e -Poic i'sJ Unoie/i              l pol >/ -- e           o i u cxahl h(X\f-                  e
(\A/)&s~j e ! ir                                       on of               t e le                   s,
 Pi s| ) Cdi 'b /ia3-1" e v e c sis                                           rlh fht         vd          j s
J_         -e-    r      -l      ~V\i    g_. op              )p( osg-- o 0                    M     3e.

f       3r -fp        1,y-    .Q../\ )   -   )a, aocp f )r. e cy.\ic?)( -                 g:S W\ \    )ldrM

 boHi +V) e. of fe )t-c                      c>u p cA'iac/i&t 0                 noi th        £ />£to-
 'p.y)Dces i                 V\ - W vva be p Cr) B&oKt/i                              l
    .no)               D-tbe/                              Ga/          -b           (los

    (     Po ry)(x &A- jo K) - \e n , e-t'l                       & \ 5'bu. V>/J e - v a/- -

    ca c Xy) J
 E. l A\j              ha- c yy              V   u ii V e iP             ol
    )f. Y\\ i vY) y- h                       - be. Uvl 3 -bo c/rtv                                w       n

 C         )   \\ \-<zc\ (       h Posi acto c\\a. bf &ie fVbs Xit j toa/\AS
               dOm AyiP. pLm bt                  i         eA io V)£. AAvr)t aHJ - b .
i\YYi£ f b               o e <       /Mi- rb -1 o< po \'3V                                Q   H e- of
 S j Antint             b( \(xA~ 1CA.i h /lkbe/L ba                            bt, - oArne- j -

    0.06                usp (Xppi                             , A~t -hb Hrw
A-ft                          ibe.                         Q-             |                          :
''T       Ky [i Y l \s -          ~b         x Fatrj'o /Z.'j lQUse, |ooKs yo 4be,
V/a\ i Ay oP p v\(. Tivr>( >                     A     ibecA by        s oA -h ? Aa hcA Vwi
    f     b ( a o 0)O- oa.V\y v Ayo                           y
 •( 1, , i            i. Mot. s~i S, C-t,                    q. :     i -&L-LL3 _Lar)

                                                     ,5"
        Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 14 of 16 PageID #: 39




I
    I           ited' Sic            hs        ) J) o h\ br s                   fi -    /ial
    £\yu>)i i - a~h             & LfAY) r )     -hs fy)o             1 3- v E l f t facto
    l ws               A/ -h i i                .ls        fl/H- I,L
    ftCZ'iS S V \[e. (r ( U6oj o u!) e                              a\,Ve,/') fc_ / l_

             'f-a fe i5 e-c a eft 0 maVi                   cj ft ief a/r l
        /l    Y)    /i . 5 CV     - Y a| - )

    £ % fef         xtfao a es xYKdo -fai sij [o(x i                o     (id on h i e/i a„
                   in i    LA cfa        xy s\jjnifa>fa vfa                 isK o       hi e
    ¦ f Y cYr)c.e.„ We/               g. j- tn ft       -fe         d i    Co -fe/i i lY       p

    Pi€YU ( alftpA(,> p.5 13 , rJja )                                     xW      1 l dly,
    TKe. 6dc £               y efty Va5              ft V as b e- sab& ue Pp
                           e l i-3 p./]€CY3e.\ f 5 fti'Y+i                -iVo i-j {5   v Uft
        6     A&vyi g- ?3 cyn-l Y ncY'                     <    \/oi A \ ficj (         \Mfai

    ft £>fiAmcD Y i o < + (o /r X I yg i p 4 he, . PaiLS-l t c.s \nV eft _
    by       ( QngYi { a j) 2 AS 30 AdA -lo C\cfa\ \j lV)C\                   \.S )C\\M)0t.>
    WoA            ba- Wa5 bi Scxift LxaAq
    ftv+ (JYCillj b(            )DUjft fi>A ) - ilf 6e i' iJe e.e (1<aSCS/


    I        Of r f /ft rJ -Pe         i Yg. e )-fcr>ce- r iv ,                     / ase i

    fhe         '-Hi       n c iY (x             a Y           uy is i bl               1
\ n y\ f/i           tOKt -li nY .pun           Q, \e..        & i.dt        63 & ijYtgft
        FkfoU          t   . P- c J             o     i3       ft    --     £ft_iYe2


    (•j 6Vi -P d                a f o+ -i-          o\ | h          Y -fPe. Yb al
        a(e.i (m A r- r n le>. iye/      Qi A. o./> idi fa cfe ndcvn-
             . Se,:
                -y- Ci3 o pli s Wifai Hrbe buftj P/ o f YiG a! onclacY ,


                   jJ alJ (3, K~Ho    oa/i4) fo loaK cY- 1 ~ b -diavY\ 1 ft a
                                                to
     Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 15 of 16 PageID #: 40




          s C       lv    1    xnrJ      h . 1 geos' i          a-    -C&ffli&bio/i

 C ci Yo (X )            pD ( / a c e.Yi(7(c ce.           6 " £\ jbr\-<x      i" .

 Hyyoujj j e, c C S& iWill e :. (j j.lc /: /i5 jpoi )                ec*l /ii n. o e/b
.f    ~~H g._ n zl c-A c Sio nf e p An o[ . o (v c. , e. 6 oalej f bn h(y

3 f)e/)Misc s) )&as            X ot a/)anf . )e\(fp.( n •f jy vL ({ V toA ,




jfjh£ ) -fe/]g- C           '\Dl /)Eg(; fl - /vs p t ys W               anf w yl [
                                          -to 5fa . P/ of y/ l ft         o-f F f
 do )cl uSio of )(XW ovnnl nc-k             .T f \o       eM e O no, -xribndsj
        Co /if 0sl\-f Av. i nn55 co/rioicf n o ic'leAh                  hoani       /nf
 f c          iUie            5&a b                b             fp g           ,
                                                ft-es g.cffu\          Sn ym ij
                                         fXxJu f W/xcls> 0xd:Mi,a T{)c ±t&2ii%Ql
                                               ( Oj Sc. l~\-k            \c r\
                                                           Unv f
                                                  D_BTl3 & -
                                                b csf i',m , /e a? ig o


                                  / -ti-fiVnff,              F Senv/c
.. 0A 1 A \fiJ, \fh¥&A)(XA; {/) be . l|Q )lXar)f Xn Xe/jt y A- fin X- r m
inAC.; aX Cg lACof copp Xb fone-cjOn n                       iicncf on i hea
belie     nX ob e-rXlOAb f d b-j -b .. ( q esect fiAd\nj n-P Fa f.
     nn>c\ti ion P IalJ /Xoip/? Incc bee                n- - ? X      Xoan-       ft_

-ft A) m t o 1 ppeals. ft- y §zm \NU1 icA so/ij Cl/oX! S/v A /ne C a- f
 ft ai ing Pox tQ D                                  7c a5 9 7 /t
                                                    5 lX CA e l
/*.         jl- £ lq                Oa a /Oict&uajx,
Case 6:18-cv-00654-JDK-KNM Document 5 Filed 01/10/19 Page 16 of 16 PageID #: 41
